Title: To Thomas Jefferson from Albert Gallatin, 16 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department June 16th. 1801
               
               The Secretary of the Treasury has the honor to enclose copies of two Letters from the Collector of Norfolk and from the Master of the Revenue Cutter “Patriot,” together with a “Statement of the disbursements for Revenue Cutters for 3 Months” prepared by the Comptroller with the observations of the same officer on that subject generally.
               It appears most eligible under present circumstances to direct the Cutters which from their size are better calculated for War, than for the protection of the Revenue, to be sold, substituting in their place others of a burthen better adapted to that purpose, and to reduce the establishment to one Master, one Mate, and not more than four Seamen for each Cutter—The annual saving resulting from that measure would amount to near 40.000 Dollars.
               Should the President’s opinion coincide with that of this Department, measures will be taken, on receiving his directions, immediately to carry them into effect.
               Respectfully submitted by
               
                  
                     Albert Gallatin
                  
               
            